UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7299


KAIMEL GLENN,

                  Plaintiff - Appellant,

             v.

APRIL BAKER,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-00388-WDQ)


Submitted:    October 20, 2009              Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kaimel Glenn, Appellant Pro Se. Philip Melton Andrews, Mary
Beth Ewen, KRAMON & GRAHAM, PA, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kaimel    Glenn   appeals     the     district   court’s   order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                  We

have     reviewed    the   record   and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.    Glenn v. Baker, No. 1:09-cv-00388-WDQ (D. Md. filed June

4, 2009 & entered June 5, 2009).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                     2